DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are several illustrated elements that do not include reference numerals in Figures 5 and 7.  Specifically, Figure 5 includes a number of elements including NLP Component, Categorize Component, Data Visualization Component, Domain Dictionary, Visualization Metadata, and Algorithm Pool that do not have reference numerals.  Similarly, Figures 5 and 7 lack reference numerals for ML Classifier and NLP Analyzer, and Figure 5 lacks reference numerals for algorithms of Text Mining, LDA, TF-IDF, Semantic Analysis, and Text Rank.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is not in narrative form, but is drafted in language characteristic of a claim.  MPEP §608.01(b) I. C. states that the language of an abstract should avoid the form and legal phraseology used in patent claims.  Correction is required.  See MPEP §608.01(b).
The disclosure is objected to because of the following informalities:
In the Abstract, “corresponding to a first independent parameter a plurality of first dependent parameter values” should be “corresponding to a first independent parameter and a plurality of first dependent parameter values”.
In ¶[0004], “corresponding to a first independent parameter a plurality of first dependent parameter values” should be “corresponding to a first independent parameter and a plurality of first dependent parameter values”.
In ¶[0036], there is a missing right parenthesis corresponding to “(and in the case of . . .”.
In ¶[0040], “to decided which chart” should be “to decide which chart”.
In ¶[0042], Figure 5 is not adequately described by the Specification.  Here, a description should be amended to include reference numerals corresponding to new reference numerals added to Figure 5.
In ¶[0043] - ¶[0044], a description is deficient for Figure 6.  Here, Figure 6 is a flowchart of a number of steps, but these steps are only described in a laundry list.  The Specification should more fully describe each of Steps S602 to S624.  
In ¶[0045], a description is deficient for Figure 7.  Here, Figure 7 is a flowchart of a number of steps, but these steps are only described in a laundry list.  The Specification should more fully describe each of Steps S702 to S720.  
In ¶[0047], Figure 8 is not adequately described by the Specification.  Here, a description should be amended to include reference numerals for ML Classifier and NLP Analyzer of Categorize Component 808 corresponding to new reference numerals added to Figure 8.  
Appropriate correction is required.

Claim Objections
Claims 1 to 18 are objected to because of the following informalities:  
Independent claims 1, 7 and 13 include a limitation of “corresponding to a first independent parameter a plurality of first dependent parameter values”, which should be “corresponding to a first independent parameter and a plurality of first dependent parameter values” or “corresponding to a first independent parameter, a plurality of first dependent parameter values”.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 7 to 10, and 13 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (U.S. Patent Publication 2015/0077419) in view of Boss et al. (U.S. Patent Publication 2011/0106865).
Concerning independent claims 1, 7, and 13, Abuelsaad et al. discloses a method, computer program product, and computer system for visualization of data related to unstructured text, comprising: 
“receiving an unstructured data set including information indicative of unstructured data that includes a plurality of first [independent] parameter values corresponding to a first [independent] parameter a plurality of first [dependent] parameter values corresponding to a first [dependent] parameter” – a method visualizes data related to unstructured text and identifies at least two data points (“a plurality of first parameter values”) of unstructured text in a document (Abstract); data processing analyzes unstructured text (¶[0001]); unstructured information may be categorized as information requiring interpretation and analysis in order to approximate and extract an intended meaning (¶[0003]); data visualization program 70 operates to identify numeric values (“first parameter values”), relationships between numeric values, and labels for numeric values (“first parameters”) (¶[0025]: Figure 1); data visualization client program 60 analyzes a document that contains unstructured text, e.g., a word document, e-mail message, or presentation (¶[0030]: Figure 1); a user composes a word document with unstructured text using software program 50, and data visualization client program 60 analyzes unstructured text of the word document after the word document is typed (¶[0039]: Figure 1); Figure 3A depicts exemplary unstructured text 300 that is analyzed by data visualization client program 60 (¶[0055]: Figure 3A); here, Figure 3A illustrates unstructured text that includes third quarter sales 310 and second quarter sales 325 as “parameters” and $100,000 and $75,000 as “parameter values”;
“parsing the unstructured data to identify the first [independent] parameter, the plurality of first [independent] parameter values, the first [dependent] parameters and the plurality of first [dependent] parameter values” – a computer identifies at least two data points in a portion of unstructured text of a document, a relationship between the at least two data points, and a label for each of the at least two data points (Abstract); data visualization program 70 operates to identify numeric values, relationships between numeric values, and labels for numeric values; visualization program 70 accesses phrase dictionary 80 to determine rules to identify numeric values, relationships between numeric values, and labels for numeric values (¶[0025]: Figure 1); data visualization client program 60 analyzes a document using text analytics by searching for data points that can be visualized; rules may identify relationship phrases as words, e.g., ‘in comparison with’, ‘compared to’, ‘increase’, and ‘decrease’; data visualization client program 60 searches for keywords ‘percentage’ and for a symbol ‘%’ to determine if a data point is a percentage; data visualization client program 60 analyzes a sentence, ‘The company sold 1218 computers in April’, and data visualization client program 60 uses rules to identify ‘1218’ as a data point and a following word ‘computers’ as a likely label; data visualization client program 60 can use keywords that determine relationships to correctly label each data point and determine if data points are related to each other; if unstructured text includes the phrase ‘the class average increased from 76% to 84%’, data visualization client program 60 determines that there are two data points in the phrase, that the two data points are the two numeric values 76 and 84, and the relationship phrase for the data points is ‘increased’ (¶[0031] - ¶[0036]: Figure 1); here, determining keywords in unstructured text is equivalent to “parsing the unstructured text”; a ‘parameter’ is a label of ‘computers’ and a ‘parameter value’ is 1218 of the number of computers sold; similarly, ‘class average’ is a label of a ‘parameter’, and 76 and 83 are ‘parameter values’ of a ‘parameter’ that is a ‘class average’; here, Figure 3A illustrates unstructured text that ‘parses’ keywords of ‘third quarter sales’ 310 and ‘second quarter sales’ 325 as “parameters” and ‘$100,000’ and ‘$75,000’ as “parameter values”;
“selecting a first type of graph, from among a plurality of graph types, for visually representing the relationship between, at least, the plurality of first [independent] parameter values and the plurality of first [dependent] parameter values” – a computer identifies a type of graph to create based on identified data (Abstract); data visualization client program 60 determines a type of visualization to create using the identified data points, determined relationships and determined labels; graphing rules specify the type of visualization data visualization client program 60 will create based on the relationship phrases; a graphing rule may be that a line graph is created when the relationship phrase is determined of ‘increase’; a graphing rule may be that a relationship phrase ‘compared to’ used for more than two separate groups of data points creates a pie graph (¶[0045] - ¶[0046]: Figure 2: Step 230); here, Figure 3B to 3C illustrate a bar chart and a line chart with “parameters” of ‘sales’ and ‘quarter’ and “parameter values” of $75,000 and $100,000 for ‘sales’ and second and third for ‘quarter’; 
“generating a first graph data set that can be used to display a first graph of the first type which visually represents the relationship between, at least, the plurality of first [independent] parameter values and the plurality of first [dependent] parameter values” – a computer causes the at least two data points and the relationship between the at least two data points to be visualized on a graph, and causes the graph to be displayed in the document having the unstructured text (Abstract); data visualization client program 60 causes a visualization of the determined data points, labels, and relationships to be displayed by client computer 30 (¶[0048] - ¶[0049]: Figure 2: Step 240); Figure 3B depicts bar graph 355 created by data visualization client program 60 that includes data points and labels identified in unstructured text 300 (¶[0059]: Figure 3B); Figure 3C represents a line graph 360 created by data visualization client program 60 (¶[0063: Figure 3C).
Concerning independent claims 1, 7, and 13, Abuelsaad et al. discloses all of the limitations with the exception of “a plurality of independent parameter values corresponding to a first independent parameter” and “a plurality of first dependent parameter values corresponding to a first dependent parameter”, where parsing identifies “the first independent parameters”, “the plurality of independent parameter values”, “the first dependent parameters”, and “the plurality of first dependent parameter values”, so that a graph represents a relationship “between, at least, the plurality of first independent parameter values and the plurality of first dependent parameter values”.  Generally, Abuelsaad et al. discloses identifying parameters corresponding to labels, e.g., a label of ‘computers’ or ‘class average’, identifying values for those parameters, e.g., 1218, 76, and 84, and identifying relationships between those parameter values in unstructured text, but omits only that the parameters are “independent” and “dependent”.  
Concerning independent claims 1, 7, and 13, Boss et al. teaches representing data according to defined variables and a functional relationship between defined variables.  (Abstract)  A variable defined as a dependent variable and a variable defined as independent variable are received.  A data representation can be a graphical representation.  (¶[0007])  A variable defined as a dependent variable and a variable defined as an independent variable can be received, and a modification of a selected defined variable can include clicking and dragging a graphical representation of the selected variable.  (¶[0012])  If a user edits a bar chart, a user can select a bar representing a variable, e.g., price, cost, profit, by clicking on it.  (¶[0014])  A user can define input variables and output variables of relationships to be represented.  A user can indicate which of the variables provided are dependent and which variables are independent.  Time can be defined to be an independent input variable and distance or velocity is to be a dependent output variable.  (¶[0022]: Figure 1)  Types of graphical representations that can be created include bar charts, pie charts, spider charts, radar charts, star charts, spreadsheets, Gantt charts, and maps including topological, contour, and heat maps.  (¶[0013])  Boss et al., then, teaches that variables to be graphed can be “independent parameters” and “dependent parameters”.  An objective is to enable a user to dynamically update and edit associated data points to obtain visual representations of an impact of varying the variables in a representation.  (¶[0015])  It would have been obvious to one having ordinary skill in the art to provide visualizations of data related to unstructured text of Abuelsaad et al. with parameters and values that are identified as dependent and independent variables as taught by Boss et al. to enable a user to understand an impact of varying variables in a representation.

Concerning claims 2, 8, and 14, Abuelsaad et al. discloses that data visualization program 70 sends graphing rules that describe how to visualize numeric values, relationships between numeric values, and labels for numeric values.  Phrase dictionary 80 contains graphing rules that describe how to graph data points based on relationship phrases related to data points.  (¶[0026] - ¶[0027]: Figure 1)  Data visualization client program 60 requests graphing rules from data visualization program 70, and uses the graphing rules to create a graph.  (¶[0037]: Figure 1)  Data visualization client program 60 causes a visualization of the determined data points, labels, and relationships to be displayed by client computer 30. (¶[0048] - ¶[0049]: Figure 2: Step 240)  Figures 3B and 3C illustrate a bar graph and a line graph displayed on client computer 30.  (¶[0059]; Figure 3B and ¶[0063]: Figure 3C)  Client computer 30 includes a display 420.  (¶[0073]: Figure 4)  A bar graph (“the first graph”) is displayed on display 420 (“display hardware”) in Figure 3B using graphing rules.
Concerning claims 3, 9, and 15, Abuelsaad et al. discloses that parameter values are “numeric values”.  Data visualization client program 60 analyzes a sentence, ‘The company sold 1218 computers in April’, and data visualization client program 60 uses rules to identify ‘1218’ as a data point and a following word ‘computers’ as a likely label.   Data visualization client program 60 can use keywords that determine relationships to correctly label each data point and determine if data points are related to each other.  If unstructured text includes the phrase ‘the class average increased from 76% to 84%’, data visualization client program 60 determines that there are two data points in the phrase, that the two data points are the two numeric values 76 and 84, and the relationship phrase for the data points is ‘increased’. (¶[0031] - ¶[0036]: Figure 1)  That is, ‘1218’, ‘76’, and ‘84’ are “numeric values”.  Boss et al., then, teaches that variables to be graphed can be “first independent parameter values” and “first dependent parameter values”.  Table 1 illustrates parameter values of ‘price/widget’ and ‘rev/day’, where ‘price/widget’ is “a first independent parameter value” that can be adjusted by a user between various values and ‘rev/day’ is “a first dependent parameter value” that is calculated by an equation from each ‘price/widget’.  Similarly, Table II illustrates parameter values of ‘profit/day’ and ‘cost/widget’, where ‘cost/widget’ is “a first independent parameter value” that can be adjusted by a user between various values including 3.0, 3.5, 4.0, 4.5, and 5.0, and ‘profit/day’ is “a first dependent parameter value” that is calculated by an equation.  (¶[0043] - ¶[0047]: Table I and Table II)   
Concerning claims 4, 10, and 16, Abuelsaad et al. discloses that graphing rules create data visualizations that include a line graph and a pie graph.  (¶[0046]: Figure 1)  Figure 3B depicts a bar graph and Figure 3C represents a line graph.  (¶[0059] - ¶[0063]: Figures 3B to 3C)  Abuelsaad et al., then, discloses “wherein the first type of graph is one of the following types: bar graph . . . and pie chart.”  Similarly, Boss et al. teaches that types of graphical representations that can be created include bar charts, pie charts, spider charts, radar charts, star charts, spreadsheets, Gantt charts, and maps including topological, contour, and heat maps.  (¶[0013])  

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (U.S. Patent Publication 2015/0077419) in view of Boss et al. (U.S. Patent Publication 2011/0106865) as applied to claims 1, 7, and 13 above, and further in view of Jacob et al. (U.S. Patent Publication 2021/0397639).
Abuelsaad et al. does not expressly disclose “wherein parsing . . . uses one, or more, of the following natural language parsing algorithms: latent Dirichlet allocation (LDA) algorithm, term frequency-inverse document frequency (TF-IDF) algorithm, text mining algorithm, semantic analysis algorithm and/or Text Rank algorithm.”  However, Abuelsaad et al. discloses that data visualization client program 60 extracts an intended meaning of relationship phrases from unstructured text.  (¶[0003] and ¶[0042])  Data visualization client program 60 has a phrase dictionary 80 that is a pre-defined collection of keywords and analyzes a document using text analytics.  (¶[0027] and ¶[0031]: Figure 1)  Arguably, text analytics to identify an intended meaning of keywords in unstructured text could be broadly construed to be a “semantic analysis algorithm”.  Generally, ‘semantics’ is commonly defined as simply relating to a meaning of words.  A semantic analysis algorithm and a text mining algorithm appear to be the broadest items in the claimed group.  Anyway, Jacob et al. teaches whatever limitations might be omitted by Abuelsaad et al. as directed to “wherein parsing . . . uses one, or more, of the following natural language parsing algorithms: latent Dirichlet allocation (LDA) algorithm, term frequency-inverse document frequency (TF-IDF) algorithm, text mining algorithm, semantic analysis algorithm and/or Text Rank algorithm.”  Generally, Jacob et al. teaches extracting case text by natural language processing to identify topics.  (Abstract)  Dashboard data represents information to be displayed at a client device.  (¶[0005])  Analytics application 114 analyzes a volume of unstructured text communications, e.g., a corpus.  (¶[0015]: Figure 1)  A natural language processor of topic generator 117 may generate a Latent Dirichlet Allocation (LDA) model, which is a generative approach to identifying texts that are similar.  The LDA model may use unsupervised machine learning to determine probabilities that a particular text is of a topic by taking a corpus of multiple pieces of unstructured text and identifying a set of topics.  (¶[0019]: Figure 1)  Dashboard module 119 provides a visualization of data processed by analytics application 114.  (¶[0022]: Figure 1)  Dashboard module 119 may generate dashboard data 160 and transmit it to client device 150 where it is presented on a display of client device 150 to provide a visualization of data analytics.  (¶[0029]: Figure 1)  Jacob et al., then, teaches analyzing text with a natural language algorithm to identify topics that includes “latent Dirichlet allocation (LDA) algorithm”.  An objective is to analyze large volumes of unstructured electronic communication for topics, and improve services by giving insights into product teams.  (¶[0003] and ¶[0015])  It would have been obvious to one having ordinary skill in the art to use latent Dirichlet allocation as natural language processing to present visualizations from unstructured text as taught by Jacob et al. to identify keywords by text analytics in Abuelsaad et al. for a purpose of analyzing large volumes of unstructured electronic communications and improving services by giving insights to product teams.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (U.S. Patent Publication 2015/0077419) in view of Boss et al. (U.S. Patent Publication 2011/0106865) as applied to claims 1, 7, and 13 above, and further in view of Rutten et al. (U.S. Patent Publication 2018/0309642).
Abuelsaad et al. discloses “selection of the first type of graph” using graphing rules and identifying relationship phrases and keywords, but omits the limitations of “using predefined metadata” and “separating information into different JavaScript Object Notation (JSON) objects.”  However, Rutten et al. teaches a performance analytics dashboard that defines a data visualization related to a particular key performance indicator.  (Abstract)  A web-based interface provides a selectable list of dashboards and a list of visualizations.  (¶[0118]: Figure 7)  The dashboards may be associated with a unique name or number that is registered when the dashboard is installed.  The selected dashboard is installed by loading a JavaScript Object Notation (JSON) representation of the dashboard into a customer instance.  A dashboard defines a visualization and a key performance indicator that it represents.  (¶[0120] - ¶[0121]: Figure 7)  Visualizations may be represented using metadata.  The metadata may be in a JSON format, and may define a dashboard and constituent visualizations.  (¶[0125]: Figure 7)  Content metadata 802 may include a name element that is a character string representing the visualization, and may refer to one or more JSON files that define the visualization.  (¶[0128]: Figure 8)  A performance analytics dashboard may define the data visualization in JSON format, and definitions may be stored in one or more databases.  (¶[0039]: Figure 9)  Rutten et al., then, teaches “using predefined metadata . . . to separate information into different JavaScript Object Notation (JSON) objects.”  That is, a visualization is represented by metadata and a JSON file.  An objective is to enable user interfaces to display key performance indicators in visualizations that include charts, graphs, or tables so that particular visualizations can be updated in order to support necessary key performance indicators that may change due to an upgrade.  (¶[0002] - ¶[0003])  It would have been obvious to one having ordinary skill in the art to use metadata and JavaScript Object Notation (JSON) objects as taught by Rutten et al. to represent visualizations of Abuelsaad et al. for a purpose of updating key performance indicators that may change due to upgrades.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Frank-Backman et al., Mankovskii et al., and Sanossian disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272- 5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 13, 2022